Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	Claims 1, 3-9, 11-16, and 18-20 are allowed.
Priority
3.	Application 17/359,685 filed on June 28th, 2021 is a continuation of Application 16/743,120 which was filed on January 15th, 2020 and claims foreign priority to CN201711054359.7 which was filed on October 31st, 2017 and PCT/CN2018/105951 filed on September 17th, 2018. 
Terminal Disclaimer
4.	Examiner notes that the Terminal Disclaimer filed on January 14th, 2022 is proper.
Reasons for Allowance
5.	The closest prior art the examiner has been able to locate are US Patent Publication US2014/0219453 to Neafsey et al. (hereinafter Neafsey), US Patent Publication US2016/0055693 to Somani et al. (hereinafter Somani), US Patent Publication US2017/0236113 to Chitalia et al. (hereinafter Chitalia), and US Patent Publication US2016/0021067 to Liu et al. (hereinafter Liu).
While Neafsy, Somani, Chitalia, and Liu are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches establishing, by a user terminal device, a first near field communication (NFC) connection with a first fare-collecting device of a transit system; obtaining, by the user terminal device, a device ID of the first fare-collecting device through the first NFC connection; encrypting at a first timestamp, by the user terminal device, the device ID of the first fare- collecting device, the first timestamp, and account ID of a user account associated with the user terminal device to obtain first encrypted data; sending, by the user terminal device, the first encrypted data to the first fare-collecting device through the first NFC connection; establishing, by the user terminal device, a second NFC connection with a second fare- collecting device of the transit system; obtaining, by the user terminal device, a device ID of the second fare-collecting device through the second NFC connection; encrypting at a second timestamp, by the user terminal device, the device ID of the second fare-collecting device, the second timestamp, and an account ID of a user account associated with the user terminal device to obtain second encrypted data; and sending, by the user terminal device, the second encrypted data to the second fare- collecting device through the second NFC connection for deducting a fare from the user account based on the first encrypted data and the second encrypted data.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        July 2022